DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 04/20/2022; RCE, filed 04/20/2022.
Claims 10-14 are allowed. Claims 1-9 and 15-20 are pending. Claims 1, 10, and 15 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fonts.com, Fontology, Level 4, ed. Strizver, 6 pages, version from April 28, 2016, retrieved from Internet Archive, https://web.archive.org/web/20160428090843/http://www.fonts.com:80/content/learning/fontology/level-4/fine-typography/locating-alternate-glyphs, in view of Kukreja et al., U.S. Pub. No. 2017/0323007 A1, published November 2017.
Regarding independent claim 1, Fonts.com teaches a method comprising: causing a user interface to present a representation of default glyphs in a font, wherein the default glyphs represent characters; because Fonts.com teaches viewing a font’s default glyph set in a font software’s glyph panel where all of the glyphs represent characters (p. 4-5).
Fonts.com suggests but does not expressly teach in response to receiving, via the user interface, a first input selecting one of the default glyphs representing a character of the characters, causing the user interface to present a priority glyph set representing a default glyph and alternative glyphs for the character; since Fonts.com teaches that alternative categories of glyphs in the font panel can be selected as disclosed in the figure on page 5, which discloses “recent,” “stylistic alternates,” “all alternates” as priority categories of alternate glyphs.  Fonts.com teaches a panel showing default and alternate glyphs for a font (p. 6). However, Fonts.com does not teach a first input selecting one of the default glyphs representing a character of the characters.
However, Kukreja teaches a glyph search interface where an input may represent a glyph or character and the interface presents alternative related glyphs for the character (par. 0087-0095; Figs. 3-10).
Fonts.com teaches in response to receiving, via the user interface, a second input selecting a preferred glyph from the alternative glyphs, updating the default glyph representing the character in the priority glyph set to be the preferred glyph; applying the font to text using the updated default glyph in the priority glyph set for each character of the text having a character value corresponding to the character; because Fonts.com teaches selecting and inserting the desired character(s) can be accomplished globally or individually; to globally insert all characters available in a category (such as stylistic alternates), select the text in question, and – depending on your software’s interface – either choose the desired category
from the OpenType drop down panel, or click on the appropriate symbol; conversely, to replace an individual character, select it in your text, and then find and click on the desired replacement from the glyph panel (p. 5).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Regarding dependent claim 2, Fonts.com does not expressly teach the method of claim 1, further comprising: receiving a selection to input the preferred glyph using a second font different from the font; receiving the character value associated with the character; accessing the priority glyph set; determining that the character value is included in the priority glyph set, wherein the character value associated with the preferred glyph; and rendering the preferred glyph for the character based on determining the character value is included in the priority glyph set; however, Kukreja teaches identifying and locating a font based on a search input (par 0099-101), and therefore would enable an input and search using a second, different font.
Fonts.com teaches selecting and inserting the desired character(s) can be accomplished globally or individually; to globally insert all characters available in a category (such as stylistic alternates), select the text in question, and – depending on your software’s interface – either choose the desired category from the OpenType drop down panel, or click on the appropriate symbol; conversely, to replace an individual character, select it in your text, and then find and click on the desired replacement from the glyph panel (p. 5).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Regarding dependent claim 3, Fonts.com suggests but does not expressly teach the method of claim 1, wherein the character value comprises a Unicode value for the character, and wherein the preferred glyph includes a glyph identification associated with a particular font; however, Kukreja teaches search techniques associating a Unicode value with a glyph and providing a search result (par. 0091-0095; Figs. 6A-10B). Kukreja teaches an identifier passed glyph search to access a base glyph identifier associated with the glyphs, to locate alternate glyphs (par. 0005-0007). Kukreja teaches that the glyph search result is configured in a format that may be later output or displayed, such as via a user interface of end-user computing device (par. 0103-0104, Figs. 2; 12).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Regarding dependent claim 4, Fonts.com suggests but does not expressly teach the method of claim 3 wherein the Unicode value and the glyph identification are associated with the preferred glyph and stored in the priority glyph set; however, Kukreja teaches search techniques associating a Unicode value with a glyph and providing a search result (par. 0091-0095; Figs. 6A-10B). Kukreja teaches an identifier passed glyph search to access a base glyph identifier associated with the glyphs, to locate alternate glyphs (par. 0005-0007). Kukreja teaches that the glyph search result is configured in a format that may be later output or displayed, such as via a user interface of end-user computing device (par. 0103-0104, Figs. 2; 12).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Regarding dependent claim 5, Fonts.com teaches the method of claim 1, further comprising: receiving a selection of a plurality of preferred glyphs, each having a corresponding character value; storing the plurality of preferred glyphs in the priority glyph set, the plurality of preferred glyphs corresponding to the character; and utilizing at least one of the plurality of preferred glyphs from the priority glyph set on each instance of a second input character that corresponds to the character; since Fonts.com teaches that alternative categories of glyphs in the font panel can be selected as disclosed in the figure on page 5, which discloses “recent,” “stylistic alternates,” “all alternates” as priority categories of alternate glyphs.  Fonts.com teaches a panel showing default and alternate glyphs for a font (p. 6).
Fonts.com teaches selecting and inserting the desired character(s) can be accomplished globally or individually; to globally insert all characters available in a category (such as stylistic alternates), select the text in question, and – depending on your software’s interface – either choose the desired category from the OpenType drop down panel, or click on the appropriate symbol; conversely, to replace an individual character, select it in your text, and then find and click on the desired replacement from the glyph panel (p. 5).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Regarding dependent claim 6, Fonts.com teaches the method of claim 1, further comprising: based on receiving an instance of the input character that corresponds to the character value, determining that the character value is included in the priority glyph set and is associated with the preferred glyph; and replacing the default glyph with the preferred glyph; because Fonts.com teaches selecting and inserting the desired character(s) can be accomplished globally or individually; to globally insert all characters available in a category (such as stylistic alternates), select the text in question, and – depending on your software’s interface – either choose the desired category from the OpenType drop down panel, or click on the appropriate symbol; conversely, to replace an individual character, select it in your text, and then find and click on the desired replacement from the glyph panel (p. 5).
Further, Kukreja teaches that the glyph search result is configured in a format that may be later output or displayed, such as via a user interface of end-user computing device (par. 0103-0104, Figs. 2; 12).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Regarding dependent claim 7, Fonts.com does not expressly disclose the method of claim 1, further comprising; based on receiving a second input character that corresponds to a second character value, rendering a corresponding default glyph corresponding to the second character value in the text; however, Kukreja teaches a glyph search interface where an input may represent a glyph or character and the interface presents alternative related glyphs for the character (par. 0087-0095; Figs. 3-10).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Regarding dependent claim 8, Fonts.com does not expressly teach the method of claim 1, further comprising: determining that a glyph is not associated with any particular character value; accessing a base-glyph associated with the glyph, wherein the glyph is an alternate glyph of the base-glyph; and extracting a corresponding character value associated with the base-glyph; however, Kukreja teaches a glyph search interface where an input may represent a glyph or character and the interface presents alternative related glyphs for the character (par. 0087-0095; Figs. 3-10). Kukreja teaches an identifier passed glyph search to access a base glyph identifier associated with the glyphs, to locate alternate glyphs (par. 0005-0007). Kukreja teaches that the glyph search result is configured in a format that may be later output or displayed, such as via a user interface of end-user computing device (par. 0103-0104, Figs. 2; 12).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Regarding dependent claim 9, Fonts.com teaches the method of claim 1, further comprising: displaying a set of alternate glyphs associated with a selected glyph; and rendering an alternate glyph, wherein the alternate glyph is selected from the set of alternate glyphs; since Fonts.com teaches that alternative categories of glyphs in the font panel can be selected as disclosed in the figure on page 5, which discloses “recent,” “stylistic alternates,” “all alternates” as priority categories of alternate glyphs.  Fonts.com teaches a panel showing default and alternate glyphs for a font (p. 6).
Fonts.com teaches selecting and inserting the desired character(s) can be accomplished globally or individually; to globally insert all characters available in a category (such as stylistic alternates), select the text in question, and – depending on your software’s interface – either choose the desired category from the OpenType drop down panel, or click on the appropriate symbol; conversely, to replace an individual character, select it in your text, and then find and click on the desired replacement from the glyph panel (p. 5).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.


	Regarding dependent claims 17 and 18, claims 17 and 18 are directed to substantially similar subject matter as recited in dependent claims 3 and 4, above, and are therefore rejected along the same rationale.

Regarding independent claim 15 and dependent claims 16- 20, claims 15-20 are directed to substantially similar subject matter as recited in independent claim 1 and dependent claims 2-6, respectively, and are therefore rejected along the same rationale.
Claim 15 further recites one or more hardware processors and memory storing computer program instructions; while Fonts.com does not expressly teach these limitations, Kukreja discloses a computer system with processors and memory to store program instructions (par. 0117-0124; Fig. 13).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the glyph display panels and selections taught by Fonts.com with the font search and display panels taught by Kukreja, since both were directed to glyph display panels within software for electronic text fonts, and Kukreja recognized that there was a need in the art to have a search method to locate a particular glyph within a font (par. 0004), and therefore would have provided this benefit to Fonts.com.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Fonts.com and Kukreja references are being relied upon to teach the newly claimed limitations of independent claims 1 and 15, and teach the limitations of dependent claims 2-9 and 16-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMELIA L TAPP/Primary Examiner, Art Unit 2144